DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  line 2 lacks antecedent basis for “the anterior opening through opening” and there appears to be missing text or typographical errors regarding the limitation of an opening through the visor.  The claim should be revised as follows- “the anterior opening and through an opening through the visor” and will be interpreted accordingly.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 3400 (ear protectors).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/817223 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1 and 2 of the present application are disclosed by claims 1-3 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)1 as being anticipated by Rennaker, II et al. (Rennaker, U.S. 2015/0359285). Rennaker teaches a helmet system comprising an outer helmet 12, an inner helmet 14, at least one connector 16 resiliently joining the outer helmet to the inner helmet, the resilient connector 16 configured to allow the outer helmet to rotate about the inner helmet (par.21: “The elements 16 are placed in aligning boreholes 26 to secure inner shell 14 within outer shell 12 and provides an elastic connection between inner shell 14 and outer shell 12 that allows outer shell 12 to rotate relative to inner shell 14..”) and one or more straps 18 configured to be connected to the inner helmet to secure the inner helmet to a wearer’s head, wherein the helmet system does not have any straps configured to secure the outer helmet directly to the wearer’s head (par.16: “If a helmet 10 has a chinstrap 18 then chinstrap 18 will be secured to inner shell 14, not outer shell 12.”). 
Claim 8 is rejected under 35 U.S.C. 102a(1) as being anticipated by Ratti et al. (Ratti, U.S. 9,504,288). Ratti discloses the invention as claimed. Ratti teaches a helmet system comprising: an outer shell 14 configured to surround a wearer’s head and having a chin guard 18 at a front end thereof and an anterior opening located above the chin guard (anterior opening not labelled but defined by open portion above chin guard 18 that is covered by visor) and a visor 16 configured to be secured over the anterior opening, the visor 16 extending in a vertical direction from an upper edge to a lower edge (Figure 2 shows lower edge of visor 16 and upper edge is shown in Figure 1), with the lower edge being spaced in the vertical direction from a lower edge of the anterior opening (Figure 2 and Figure 5 show the lower edge spaced in the vertical direction from a lower edge of the anterior opening and col.4, lines 61-67 disclose “The second position of the visor 16 is a position where the visor 16 is nearly closed onto the cap 14..namely a condition in which the visor 16 is engaged with cap 14 in such a way as to define a slit or opening which allows air to pass between the visor 16 and cap 14, indicated by an arrow in Fig.5”) to thereby form a gap between the visor 16 and the chin guard 18. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rennaker in view of  Strohm (U.S. 3,166,761).  Rennaker discloses the invention substantially as claimed. Rennaker doesn’t teach the one or more straps comprise a front strap and a rear strap, the front and rear strap are joined at a chin strap, the front strap is configured to be connected to the inner helmet at a first pair of connectors located adjacent a temple region of the inner helmet and the rear strap is configured to be connected to the inner helmet at a second pair of connectors located behind an ear region of the inner helmet. Strohm teaches a helmet 10 with a front strap 26 and a rear strap 25 both joined to the helmet, the front and rear strap 26,25 joined at a chin strap 32,33, the front strap 26 configured to be connected to the helmet at a first pair of connectors 27,28 located adjacent a temple region of the helmet (temple region shown but not explicitly disclosed in Figure 2, the temple region of the helmet considered as a portion of the helmet configured to overlie and surround a temple region of the wearer), and the rear strap 25 configured to be connected to the helmet at a second pair of connectors 27,28 located behind an ear region of the helmet (Figures 2 and 3 show the connectors 27,28, with Figure 2 showing the position of the connections behind an ear region). Strohm teaches the bifurcated chin strap joined at the two spaced points on each side of the helmet rigidly locks the helmet in place upon the wearer’s head so that the helmet doesn’t tilt backwardly when struck from the front or tilt forwardly when struck from the rear and therefore is effective to completely protect a player from injuries to his nose or neck because of any rocking action of the helmet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rennaker’s inner helmet to provide a front strap configured to be connected to the inner helmet at a first pair of connectors located adjacent a temple region of the inner helmet and a rear strap configured to be connected to the inner helmet at a second pair of connectors located behind an ear region of the helmet, with the front and rear strap joined at a chin strap, to result in a bifurcated chin strap assembly that rigidly locks the helmet in place upon the wearer’s head so that the helmet doesn’t tilt backwardly when struck from the front or tilt forwardly when struck from the rear, and therefore is effective to completely protect a player from injuries to his nose or neck because of any rocking action of the helmet.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rennaker in view of Udelhofen et al. (U.S. 2006/0143807). Rennaker discloses the invention substantially as claimed. Rennaker doesn’t teach the inner helmet comprises an ear protector extending over the ear region of the inner helmet and configured to contain a wearer’s ear therein. Udelhofen teaches a helmet 10 with an ear protector 72 extending over an ear region of the helmet shell interior (Figure 6 shows the ear protector surrounding ventilation hole 32 positioned adjacent left and right ears of the user). The protector 72 is an alternative shape for padding 56,58 and the protector is expected to protect the wearer’s ear from impact received by the helmet by spacing the helmet from the ear when worn and assisting with impact absorption.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rennaker’s inner helmet to provide an ear protector extending over the ear region of the inner helmet and configured to contain a wearer’s ear therein since Udelhofen teaches this claimed structure for protecting the wearer’s ear.   
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rennaker in view of Rogers et al. (U.S. 8,353,066). Rennaker discloses the invention substantially as claimed but doesn’t teach one or more tabs extending from the inner helmet and the one or more straps are configured to attach to the one or more tabs to secure the inner helmet to the wearer’s head.  Rogers teaches a helmet with a front and rear strap 59,62 joined at a chin strap 53a,b (via 56) and including one or more tabs 68a,b extending from the helmet interior, and the one or more straps 59,62 are configured to attach to the one or more tabs 68a,b to secure the helmet to the wearer’s head.  The tabs are disclosed as strap anchors and are secured by fasteners to the interior of the helmet and the anchors allow for threading of the straps therethrough for resilient attachment of the straps to the anchor/tab and to the fastener which retains the anchor to the helmet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rennaker to provide one or more tabs extending from the inner helmet and the one or more straps configured to attach to the one or more tabs to secure the modified inner helmet to the wearer’s head in that Rogers teaches analagous helmet structure including the straps attached to the helmet on tabs extending from the helmet and functioning as anchors such that the material of the one or more straps isn’t subjected to excessive tensioning when adjusting the strap, and at least some of the tension may be distributed to the one or more tabs. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ratti in view of Benedict et al. (U.S. 6,425,143). Ratti discloses the invention substantially as claimed but doesn’t teach one or more openings through the outer shell behind the anterior opening, and at least one airflow path through the helmet system from the gap between the visor and the chin guard to the one or more openings. Benedict teaches a helmet outer shell 20 with one or more openings 52 through the shell, and also including an air inlet 50 associated with chin guard below a lower edge of a visor 40 such that at least one airflow path 54 is created through the helmet system from the air inlet upward to and through the one or more openings 52 such that air from outside the helmet carries away moisture that has collected or might collect on the inner surface 42 of the visor 40 (col.3, lines 31-40). Modifying Ratti’s outer shell to provide one or more openings through the outer shell is expected to result in an airflow path from the gap that is functioning as an air inlet between the visor and the chin guard upward to the one or more openings, and this modification is expected to improve Ratti’s helmet in that the airflow path would help to evaporate or prevent collection of moisture on the inner surface of the visor such that the wearer’s vision through the visor remains clear.    
Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ratti in view of Morrow et al. (Morrow, U.S. 2004/0040073). Ratti discloses the invention substantially as claimed. However, Ratti doesn’t teach one or more straps configured to secure the outer shell on the wearer’s head and the one or more straps comprise a front strap configured to attach to a first pair of connectors located on an outer surface of the outer shell. Ratti also doesn’t teach the front strap is configured to pass through the anterior opening and between the visor and the outer shell to connect to the first pair of connectors.  Morrow teaches a helmet with an outer shell 12 including a front strap 88 configured to attach to a first pair of connectors 91 located on an outer surface of the outer shell 12 as in par.53. The strap 88 retains chin guard 20 to the helmet’s outer shell and a chin guard is a known helmet accessory which protects the wearer’s chin during impact or contact sports. Morrow doesn’t explicitly teach the front strap is configured to pass through the anterior opening and between the face mask and the outer shell to connect to the first pair of connectors. However, Morrow’s front strap is considered as capable of passing through the anterior opening surrounding the face mask and between the face mask and the outer shell to connect to the first pair of connectors. This configuration may be useful in a situation where the wearer’s chin/facial dimensions are smaller and the front strap has extra length that needs to be accounted for such that the strap can be passed through the anterior opening between Ratti’s visor and outer shell to connect to the first pair of connectors for retaining the chin guard in position.  Since the front strap is interior to the chin guard of the helmet system, it must be accessed and placed by the wearer in order to secure to the first pair of connectors and one of ordinary skill would recognize that there are a limited number of ways to do so including passing through the anterior opening between the visor and outer shell. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ratti’s helmet to provide the chin guard including front strap configured to attach to a first pair of connectors on an outer surface of the shell to secure the outer shell on the wearer’s head when the chin guard is in place over the wearer’s chin in that the chin guard protects the wearer’s chin and lower face.   
Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ratti in view of Riddell (U.S. 2,250,275). Ratti discloses the invention substantially as claimed. However, Ratti doesn’t teach the helmet system comprises one or more straps configured to secure the outer shell on the wearer’s head, the one or more straps comprise a front strap configured to attach to a first pair of connectors located on an outer surface of the outer shell and the front strap configured to pass through the anterior opening between the visor and the outer shell to connect to the first pair of connectors or the front strap configured to pass through openings separate from the anterior opening to connect to the first pair of connectors. Riddell teaches a helmet with an outer shell 1 and including a front strap 27 configured to secure the outer shell on the wearer’s head (when connector 31 of front strap 27 connects to connectors 29 on opposing sides of the outer shell surface, the outer shell is secured to the wearer’s head when the chin protector 19 is worn in position around the wearer’s chin (as on page 2, 2nd column, lines 14-20), the front strap 27 configured to attach to a first pair of connectors 29 located on opposing sides of an outer surface of the outer shell 1, and the front strap 27 configured to pass through openings (on both sides of integrally molded clips 28) separate from the anterior opening to connect to the first pair of connectors. Ratti doesn’t explicitly disclose the front strap configured to pass through the anterior opening between the visor and outer shell to connect to the first pair of connectors.  However, the front strap 27 is considered as capable of passing through the anterior opening in Ratti’s modified helmet in that the strap has a degree of flexibility and may be manipulated as desired by the wearer to align the connectors 29,31. Since the front strap is interior to the chin guard of the helmet system, it must be accessed and placed by the wearer in order to secure to the first pair of connectors and one of ordinary skill would recognize that there are a limited number of ways to do so including passing through the anterior opening between the visor and outer shell. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ratti’s helmet system to include one or more straps configured to secure the outer shell on the wearer’s head, the one or more straps comprise a front strap configured to attach to a first pair of connectors located on an outer surface of the outer shell and the front strap configured to pass through the anterior opening between the visor and the outer shell to connect to the first pair of connectors or the front strap configured to pass through openings separate from the anterior opening to connect to the first pair of connectors in that Riddell teaches that it’s known in the art to provide a helmet with a chin guard including a front strap and complementary connectors on the helmet shell as part of a protective helmet system protecting against impacts to the wearer’s chin and facial area. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ratti in view of Morow as applied to claims 8, 10, and 11 above, and further in view of Baptiste (U.S. 4,821,341). Ratti discloses the invention substantially as claimed but doesn’t teach the front strap is configured to past through the anterior opening through opening through the visor to connect to the first pair of connectors. Baptiste teaches that it is known in the art to provide an opening through a visor 62 to receive a strap 54,56 and connect to connectors at 38 on a headpiece. Thus, Baptiste serves as a teaching that it is known to pass a strap through an opening on a visor to then connect the strap to connectors for securing the visor to the headpiece. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ratti’s helmet system such that the front strap is configured to past through the anterior opening through opening through the visor to connect to the first pair of connectors as Baptiste teaches that a visor may include an opening to receive a strap therethrough as part of a retention arrangement for the visor on the helmet. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ratti in view of Berry (U.S. 2015/0089724). Ratti discloses the invention substantially as claimed, but doesn’t teach the outer shell comprises an outer helmet and the helmet system further comprises an inner helmet movably connected inside the outer helmet.  Berry teaches that it is known in the art to provide a helmet system with an outer helmet 20 and inner helmet 30 movably connected by dampeners 32 in order to allow for translational movement between the inner and outer helmet for impact absorption and protecting the wearer’s head from injury.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ratti’s helmet to provide the outer helmet with an inner helmet movably connected thereto as a structure expected to allow for rotational and translational movement as taught by Berry, as an impact absorption protective structure. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ratti in view of Berry as applied to claims 8 and 15, and further in view of Rennaker ‘285.  Ratti discloses the invention substantially as claimed. However, Ratti doesn’t teach the helmet system comprises one or more straps configured to be connected to the inner helmet to secure the inner helmet to the wearer’s head, and the helmet system does not have any straps configured to secure the outer helmet directly to the wearer’s head. Rennaker teaches a helmet including an inner helmet 14 movably connected to an outer helmet 12 and one or more straps 18 configured to be connected to the inner helmet to secure the inner helmet to a wearer’s head, wherein the helmet system does not have any straps configured to secure the outer helmet directly to the wearer’s head (par.16: “If a helmet 10 has a chinstrap 18 then chinstrap 18 will be secured to inner shell 14, not outer shell 12.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ratti’s helmet system to provide one or more straps configured to be connected to the inner helmet to secure the inner helmet to the wearer’s head and the helmet system doesn’t have any straps configured to secure the outer helmet directly to the wearer’s head in that Rennaker servers as a teaching that this strap and helmet arrangement is known in the helmet art and ensures that there are no exposed strap connections on an outer surface of the outer helmet to avoid potential disengagement of the strap from the helmet during impact.                                                                                                                                                                                  
Allowable Subject Matter
Claims 2 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Berry (US 9,474,316) appears to be the closet prior art to these particular limitations; however, Berry doesn’t teach the orbital connector comprising a slip disc comprising a second face abutting the first face of the slip disc housing mounted to one of the outer and the inner helmet, the second face being movable in sliding contact with the first face of the slip disc housing relative to a spherical center, and a post extending through an opening of the slip disc housing and mounting the slip disc to the other of the outer helmet and inner helmet and the post is dimensioned to move within the opening to allow the second face of the slip disc to move tangentially to a spherical center in sliding contact with the first face of the slip disc housing. 

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732